DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/10/2022 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, and 6  are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto (JP 2006320590 A, attached translation cited) in view of Suri et al. (US 20090227874 A1, cited on IDS, hereinafter Suri) and Takanori (US 6325760 B1, cited on IDS, hereinafter “Takanori”) .

Regarding claim 1, Yamamoto teaches, a device, comprising:
an ultrasound probe (ultrasonic probe 15 [0059]) comprising: 
an elongated neck (fig. 2(a) shows elongated neck on distal side of ultrasonic probe 15; [0033]) insertable in a patient (there is a subject 114 to be treated, and an ultrasonic image of the prostate and its vicinity in the subject 114 is obtained by an ultrasonic probe 15 [0056]; it is implicit that the probe is insertable in a patient) and rotatable around a first longitudinal axis that is centrally disposed within the elongated neck (The ultrasonic probe 15 is supported by the probe fixing base 18 and can be moved in an axial direction and rotated around the axial direction as a central axis [0059]; the ultrasonic probe has a central axis which it about), wherein at least one ultrasound transducer is connected to a distal end of the elongated neck (an ultrasonic transducer group arranged in parallel along a circumferential direction at a distal end portion [0027]) ; 
and an elongated body (An extending portion 17 extending in an axial direction of the ultrasonic probe 15 is attached [0029]) connected to a proximal end of the elongated neck (fig. 2a implicitly shows the elongated body/extending portion 17 connected to the proximal end of the elongated neck) and rotatable around a second longitudinal axis that is centrally disposed within the elongated body and parallel to the first longitudinal axis (rotating mechanism for rotating the group of ultrasonic vibrators around an axis of an ultrasonic probe is provided [0016]; extending portion 17 extending in an axial direction of the ultrasonic probe 15 is attached, be rotated in a predetermined range [0029]; the elongated body/extending portion 17 are inherently parallel to each other as they rotate about the central axis/axis of the elongated neck), wherein the elongated body is attached to a probe mounting structure (probe fixing base 18 [0029], fig 2(a)),
a shaft (probe rotating portion 25 [0030]) arranged at a proximal end of the elongated body and attached to a proximal end of the probe mounting structure (proximal end of elongated body annotated in Fig. 2(a) below) , the first longitudinal axis extending through the shaft and the elongated body (The ultrasonic probe 15 is supported by the probe fixing base 18 and can be …rotated around the axial direction as a central axis [0059]; as the shaft is located on the elongated body as picture in annotated Fig. 2 below, the axis inherently extends through the shaft), the rotation of the shaft about the first longitudinal axis causing corresponding rotation of the probe mounting structure and the attached elongated body of the ultrasound probe around the second longitudinal axis to a desired position  (An extending portion 17 extending in an axial direction of the ultrasonic probe 15 is attached, and the extending portion 17 is supported by the probe fixing base 18. Further, the ultrasonic probe 15 can be moved in an axial direction with respect to the probe fixing base 18 and can be rotated in a predetermined range [0029]) ,
 and at least one cable for providing electrical connections to the at least one ultrasound transducer (A cable 13 connected to the 1 ultrasonic transducer [0031]), 


    PNG
    media_image1.png
    731
    1020
    media_image1.png
    Greyscale


 
Yamamoto does not teach, a second longitudinal axis that is centrally disposed within the elongated body and parallel to and offset from the first longitudinal axis, wherein the elongated body is removably attached to a probe mounting structure;  wherein the at least one cable is insertable into the longitudinal shaft channel through the longitudinal shaft groove, and enters an internal channel of the ultrasound probe through the longitudinal shaft channel to enable electrical connection with the at least one ultrasound transducer.
Suri discloses “Holder Assembly for a Medical Imaging Instrument”. Suri teaches a second longitudinal axis that is centrally disposed within the elongated body (handle portion defines a handle axis BB′. [0036]; the axis is implicitly centrally disposed within the elongated body/handle portion 16 as seen in fig. 3) and parallel to and offset from the first longitudinal axis (handle portion defines a handle axis BB′. Generally, the acquisition axis AA′ and the handle axis BB′ are offset [0036]; acquisition axis AA’ is implicitly the longitudinal axis which  associated with the elongated neck/acquisition portion 14 of the probe, and handle axis BB’ is implicitly the longitudinal axis that is associated with the elongated body/handle portion 16, as can be seen in Fig. 3; fig.3 also implicitly show the two axis as parallel ) , wherein the elongated body is removably attached to a probe mounting structure (One or more straps 154 or clamps are operably connected with the probe holder 152 such that the selected probe 10 may be cinched or otherwise secured within the probe holder 152, as shown in FIG. 7. The straps 154 may be attached in any appropriate manner, including via threaded or self-tapping fasteners or a snap or press fit [0043]; clamps or straps are implicitly removable). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Yamamoto to include, a second longitudinal axis that is centrally disposed within the elongated body and parallel to and offset from the first longitudinal axis, as taught by Suri, in order to achieve having an probe interface that can be used to facilitate fixing the ultrasound probe within the device.    
It would have also been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Yamamoto, to make the elongated body removably attached to a probe mounting structure, as taught by Suri, in order to have the ability to have a single holder assembly that is capable of securely supporting a variety of different ultrasound probes in a desired positional relationship with a positioning device, as suggested by Suri ([0031]). 
The combined invention of Yamamoto and Suri still does not teach a device wherein at least one cable is insertable into the longitudinal shaft channel through the longitudinal shaft groove, and enters an internal channel of the ultrasound probe through the longitudinal shaft channel to enable electrical connection with the at least one ultrasound transducer.
Takanori discloses “Rotator for Ultrasound Probe” (title). Takanori teaches wherein the at least one cable is insertable into the longitudinal shaft channel through the longitudinal shaft groove and enters an internal channel of the ultrasound probe through the longitudinal shaft channel to enable electrical connection with the at least one ultrasound transducer (openings 30b and 40b which are sufficiently narrower than 180 are formed along the central axes as entrances for storing the cable 12 which is extended from the rear end of the ultrasound probe 10, col 5 lines 30-34).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Yamamoto and Suri, by including a longitudinal shaft channel through the longitudinal shaft groove and enters an internal channel of the ultrasound probe through the longitudinal shaft channel to enable electrical connection with the at least one ultrasound transducer, as taught by Takanori,  in order to simplify the configuration of the cable (cable storing configuration is also simplified, col 3 lines 30-31; facilitating ease in the insertion operation of the cable, col 3 lines 13-16), as suggested by Takanori.  

Regarding claim 2, Yamamoto in view of Suri and Takanori as modified above, teaches the claimed invention as discussed above. Yamamoto further teaches, the device, wherein the at least one ultrasound transducer comprises an ultrasound transducer array (ultrasonic transducer 15 A comprising an ultrasonic transducer group arranged in parallel along a longitudinal direction of a part of a circumferential side surface, and a 2 ultrasonic transducer 15 B comprising an ultrasonic transducer group arranged in parallel ;Fig. 2A 15A and 15B).

Regarding claim 3, Yamamoto does not teach the device wherein the shaft is a rotatable around a third longitudinal axis that is parallel to and longitudinally aligned with the first longitudinal axis of the elongated neck. Suri, however, teaches a shaft  rotatable around a third longitudinal axis (A mating shaft 102 of the positioning device 100 (FIG. 1B) defines the rotational axis CC' of the positioning device 100 [0041]; AA’ and BB’ are implicitly the first two longitudinal axis as shown in Fig. 3; [0036]) that is parallel to and longitudinally aligned with the first longitudinal axis of the elongated neck (the rotational axis CC' of the mating shaft 102 is concentrically aligned with the acquisition axis AA' (FIG. 3) of the probe 10 [0041];  as the axis are concentrically aligned, the axes are inherently parallel and longitudinally aligned). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of Yamamoto, Suri, and Takanori, by including shaft is a rotatable around a third longitudinal axis that is parallel to and longitudinally aligned with the first longitudinal axis of the elongated neck, as taught by Suri, in order to achieve rotating the probe in a manner that is substantially free of precession or wobble, as suggested by Suri ([0041]).

Regarding claim 4, Yamamoto does not teach the device, further comprising: a shaft housing containing the shaft, the shaft being rotatable around the third longitudinal axis within the shaft housing, wherein the shaft housing defines a longitudinal housing groove that is alignable with the longitudinal shaft groove in the shaft to enable placement of the at least one cable within the longitudinal shaft groove.
Suri teaches a shaft housing (a connector 156 [0042]; fig. 6) containing the shaft mating shaft 102 (mating shaft 102 [0042]; Fig. 6), the shaft being rotatable around the third longitudinal axis within the shaft housing (a connector 156 of the holder assembly 150 may be rotatively coupled with the mating shaft 102 of the positioning device 100 [0042]; the rotational axis CC' of the mating shaft 102 is concentrically aligned with the acquisition axis AA' (FIG. 3) of the probe 10 [0041];  rotational axis CC’ is implicitly the one of three rotational axis). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of Yamamoto, Suri, and Takanori, by  including a shaft housing containing the shaft, the shaft being rotatable around the third longitudinal axis within the shaft housing, as taught by Suri, in order to achieve in order to achieve rotating the probe in a manner that is substantially free of precession or wobble, as suggested by Suri ([0041]). 
The combined invention of Yamamoto, Suri, and Takanori still does not teach a device wherein the shaft housing defines a longitudinal housing groove that is alignable with the longitudinal shaft groove in the shaft to enable placement of the at least one cable within the longitudinal shaft groove.  Takanori, however, teaches:
wherein the shaft housing defines a longitudinal housing groove (cylindrical holder main unit 30, col 4 line 40) that is alignable with the longitudinal shaft groove (opening 30b, fig 2, col 5 line 47-48);  in the shaft to enable placement of the at least one cable within the longitudinal shaft groove (openings 30b and 40b which are sufficiently narrower than 180 are formed along the central axes as entrances for storing the cable 12 which is extended from the rear end of the ultrasound probe 10, col 5 lines 30-34). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of
the claimed invention, to have modified the combined invention of Yamamoto, Suri, and Takanori, to modify the shaft so that the shaft housing defines a longitudinal housing groove that is alignable with the longitudinal shaft groove;  in the shaft to enable placement of the at least one cable within the longitudinal shaft groove, as taught by Takanori, to in order to simplify the configuration of the cable (cable storing configuration is also simplified, col 3 lines 30-31; facilitating ease in the insertion operation of the cable, col 3 lines 13-16), as suggested by Takanori.  

Regarding claim 6, Yamamoto in view of Suri and Takanori as modified above, teaches the claimed invention as discussed above. Yamamoto further teaches, the device, wherein the probe mounting structure comprises a support configured to receive the elongated body of the ultrasound probe (the ultrasonic probe 15 is rotatably attached to the sub-fixing base 19 via a probe rotating portion 25 [0030]; elongated body and sub-fixing base 19 with probe rotating portion/support shown in annotated figure above). Yamamoto does not teach and a clamp configured to mechanically secure the elongated body in the support, such that the elongated body is in a fixed position relative to the probe mounting structure. 
Suri, however, teaches a clamp configured to mechanically secure the elongated body in the support (One or more straps 154 or clamps are operably connected with the probe holder 152 such that the selected probe 10 may be cinched or otherwise secured within the probe holder 152, as shown in FIG. 7 [0043]), such that the elongated body is in a fixed position relative to the probe mounting structure (The positioning device 100 maintains the probe 10 in a fixed position [0035]; the clamps inherently allow for a fixed position, the straps/clamps are shown in fig. 7 attached to the elongated body of the ultrasound probe).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of Yamamoto, Suri, and Takanori, to include a clamp configured to mechanically secure the elongated body in the support, such that the elongated body is in a fixed position relative to the probe mounting structure, as taught by Suri, so that that desired tissue locations may be targeted accurately, as suggested by Suri ([0034]). 

Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto, Suri, and Takanori as applied to claim 4 and 6 above, and further in view of Xu et al. (US 20170020558 A1, hereinafter "Xu").

Regarding claim 5, Yamamoto does not teach a device further comprising: a handle containing the shaft housing and connected to the shaft within the shaft housing, preventing the shaft from sliding, rotation of the handle causing corresponding rotation of the shaft around the third longitudinal axis of the shaft, wherein the handle defines a longitudinal handle groove alignable with the longitudinal housing groove and aligned with the longitudinal shaft groove, enabling placement of the at least one cable in the longitudinal shaft groove. Xu discloses “Transperineal Needle Guidance”. Xu teaches:
a handle (annotated in fig 4 below) containing the shaft housing (NGA cradle 30, figures 4A and 4B, [0034])  and connected to the shaft (recessed socket 42 on NGA cradle 30, fig 4A, [0034]) within the shaft housing, preventing the shaft from sliding (the NGA cradle 30 is connectable with the positioning device via a rotatable coupling 48 disposed at a proximal end of the NGA cradle 30 ,  figs 4A, 4B [0034]; rotating couplings 48 inherently prevent the shaft from sliding) rotation of the handle causing corresponding rotation of the shaft around the third longitudinal axis of the shaft (This rotatable coupling 48 attaches to an arm of the positioning device and allows the NGA cradle and supported probe to rotate [0034]). 

    PNG
    media_image2.png
    568
    1109
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of Yamamoto, Suri, and Takanori, to include a handle containing the shaft housing and connected to the shaft within the shaft housing, preventing the shaft from sliding, rotation of the handle causing corresponding rotation of the shaft around the third longitudinal axis of the shaft, as taught by Xu, in order to minimize relative movement between the probe 10 and the prostrate (i.e., precession, wobble or any other rotational movement of the probe about a fixed axis for image acquisition), and so that the desired tissue locations may be targeted accurately, as suggested by Xu ([0027]). 
The combined invention of Yamamoto, Suri, and Takanori still does not teach wherein the handle defines a longitudinal handle groove alignable with the longitudinal housing groove and aligned with the longitudinal shaft groove, enabling placement of the at least one cable in the longitudinal shaft groove.
Takanori, however,  teaches: 
wherein the handle defines a longitudinal handle groove alignable with the longitudinal housing groove (cylindrical holder base portion 40, col 4 lines 45-47) and aligned with the longitudinal shaft groove (opening 30b, fig 2, col 5 line 47-48),  enabling placement of the at least one cable in the longitudinal shaft groove (a cylindrical holder base portion into which the cable is stored from the side , col 2 line 44-45).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of
the claimed invention, to have modified the combined invention of Yamamoto, Suri, Takanori and Xu, by including a handle in the invention, wherein the handle defines a longitudinal handle groove alignable with the longitudinal housing groove and aligned with the longitudinal shaft groove enabling placement of the at least one cable in the longitudinal shaft groove to achieve  simplifying the configuration of the cable (cable storing configuration is also simplified, col 3 lines 30-31; facilitating ease in the insertion operation of the cable, col 3 lines 13-16), as suggested by Takanori.  

	Regarding claim 7, Yamamoto does not teach the device, wherein the probe mounting structure further comprises a flange at the proximal end of the probe mounting structure, the shaft being attached to the flange. Xu, however, teaches:  wherein the probe mounting structure further comprises a flange (probe holder 40 includes a hinged clamp 44 [0034]) at the proximal end of the probe mounting structure (probe holder 40 is implicitly on the proximal end as seen on Fig. 4B), the shaft being attached to the flange (probe holder 40 includes a hinged clamp 44 that is connected to a first lateral edge of the recessed socket 42 via a plurality of mating knuckles 46, 48. A hinge pin (not shown) extends though these knuckles [0034]). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of
the claimed invention, to have modified the combined invention of Yamamoto, Suri, Takanori, by including a flange at the proximal end of the probe mounting structure, the shaft being attached to the flange on the probe mounting structure, in order to minimize relative movement between the probe 10 and the prostrate (i.e., precession, wobble or any other rotational movement of the probe about a fixed axis for image acquisition), and so that the desired tissue locations may be targeted accurately, as suggested by Xu ([0027]).
 
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto, Suri, Takanori. and Xu as applied to claim 7 above, and further in view of Barzell et al. (US 2004/0143188A1, of record, hereinafter "Barzell").

Regarding claim 8, Yamamoto in view of Suri and Takanori as modified above, teaches the claimed invention as discussed above. Yamamoto further teaches, the device, further comprising: a base  (sub-fixing base 19 [0030]) comprising an array of grid holes (grid template 16 [0029]), wherein at least one needle is guided through at least one hole of the array of grid holes (needle insertion hole [0033]). Yamamoto, however, does not teach a base connected between the shaft housing and a grid plate. Barzell discloses as “Ultrasound Probe Support and Stepping Device” (title).  Barzell teaches a base (template grid mount 18 in fig 3, [0028])  connected between the shaft housing and a grid plate (needle guiding template grid 70  on template grid mount 18 in fig 3 [0028]). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of Yamamoto, Suri, Takanori, and Xu, by connecting a base between the shaft housing and a grid plate, as taught by Barzell, in order to achieve precise, independent, and reproducible longitudinal movement of the ultrasound probe while keeping it in accurate radial position in relation to the grid, as suggest by Barzell (reproducible longitudinal movement [0006]).

Regarding claim 9 Barzell teaches a device, wherein the base comprises:
a longitudinal translation device (base assembly 16, fig 1, [0028]) arranged between the shaft housing (carriage 14 for slidable longitudinal movement along the base assembly 16, fig 1, [0028], fig 1) and the grid plate (needle guiding template grid 70  on template grid mount 18 in fig 3 [0028], enabling movement, as a unit, of the shaft housing, the shaft (u-shaped members 19 and 20, figs 4 and 5 [0033]) contained in the shaft housing, the probe mounting structure (probe mount 12, figs 4 and 5, [0033]), attached to the shaft, and the elongated body of the ultrasound probe secured to the probe mounting structure toward and away from the grid plate, the longitudinal translation device comprising:
at least one longitudinal bore in the base (bore hole on carriage 14 annotated in fig 3 below); and
at least one rod attached to the shaft housing at a proximal end of the at least one rod, and configured to move longitudinally through the at least one longitudinal bore in the base (The carriage 14 is slidably engaged around the rails 38 and 40 through moving longitudinal apertures formed through the lower corners of the carriage 14 as best seen in fig 1. Alternatively, a single rail can be used if desired, [0039])

    PNG
    media_image3.png
    628
    740
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art, before the effective filing date of
the claimed invention, to have modified the combined invention of Yamamoto, Suri, Takanori, Xu, and Barzell, by adding a longitudinal translation device arranged between the shaft housing and the grid plate, enabling movement, as a unit, of the shaft housing, the shaft contained in the shaft housing, the probe mounting structure, attached to the shaft, and the elongated body of the ultrasound probe secured to the probe mounting structure toward and away from the grid plate, the longitudinal translation device comprising: at least one longitudinal bore in the base; and at least one rod attached to the shaft housing at a proximal end of the at least one rod, and configured to move longitudinally through the at least one longitudinal bore in the base, as taught by Barzell, in order to achieve precise, independent, and reproducible longitudinal movement of the ultrasound probe while keeping it in accurate radial position in relation to the grid, as suggest by Barzell (reproducible longitudinal movement [0006]).

Response to Arguments
Applicant’s arguments filed 8/10/2022  with respect to claims 1-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kubota (US 20160338675 A1) discloses the following: 
[0033]: The ultrasonic probe 11 includes a handle portion 21, a probe body (distal end portion) 22, and a cable 23. The handle portion 21 includes a changing-over switch 21 a for instructing changing-over of a scanning, that is, pivoting of a pivot shaft 22…includes pivoting in positive direction and pivoting in negative direction.
[0048]: The cable 23 connects the probe body 22 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NESHAT BASET whose telephone number is (571)272-5478. The examiner can normally be reached M-F 7:30-16:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571)272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.B./Examiner, Art Unit 3793                                                                                                                                                                                                        
/AMELIE R DAVIS/Primary Examiner, Art Unit 3793